Citation Nr: 0638346	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-09 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to increased ratings for service connected low 
back disability which is currently assigned "staged" 
ratings of 10 percent prior to December 3, 2003, 20 percent 
from December 3, 2003, and 40 percent from November 1, 2005.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1971 to August 1991.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision by the Oakland, California Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection for lumbar strain with degenerative disc disease, 
rated 10 percent, effective July 22, 1997 (date of claim).  
In April 2005, the veteran testified at a videoconference 
hearing before the undersigned; a transcript of that hearing 
is of record.  The case was before the Board in June 2005 
when it was remanded for further development.  A December 
2005 rating decision increased the rating(s) to 20 percent, 
effective December 3, 2003 and 40 percent, effective November 
1, 2005.


FINDINGS OF FACT

1.  Prior to December 1, 2003, the veteran's low back 
disability was not shown to be manifested by moderate 
limitation of lumbar motion, muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, moderate recurring attacks of 
intervertebral disc syndrome, separately ratable neurological 
symptoms, incapacitating episodes of lumbar disc disease, 
limitation of lumbar flexion to 60 degrees or less, combined 
motion of the thoracolumbar spine limited to 120 degrees or 
less, or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

2.  From December 1, 2003 to November 1, 2005, the low back 
disability was not manifested by severe limitation of lumbar 
motion, severe lumbosacral strain, severe intervertebral disc 
syndrome with recurring attacks with intermittent relief, 
incapacitating episodes of disc disease, separately ratable 
neurological symptoms, or forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; the spine 
was not ankylosed.

3.  From November 1, 2005, the low back disability has not 
been manifested by ankylosis, pronounced intervertebral disc 
syndrome, incapacitating episodes, or separately ratable 
neurological symptoms.  


CONCLUSIONS OF LAW

1.  Prior to December 3, 2003 a rating in excess of 10 
percent was not warranted for the veteran's service connected 
low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
(Codes) 5292, 5293, 5295 (effective prior to September 23, 
2002), Code 5293 (effective from September 23, 2002), Codes 
5237, 5243 (effective September 26, 2003).

2.  From December 3, 2003 to November 1, 2005 a rating in 
excess of 20 percent was not warranted for the low back 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.71a, Codes 5292, 5293, 5295 
(effective prior to September 23, 2002), Code 5293 (effective 
from September 23, 2002), Codes 5237, 5243 (effective 
September 26, 2003).

3.  From November 1, 2005 a rating in excess of 40 percent is 
not warranted for the low back disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 
4.71a, Codes 5292, 5293, 5295 (effective prior to September 
23, 2002), Code 5293 (effective from September 23, 2002), 
Codes 5237, 5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

As was noted, the instant appeal is from the initial rating 
assigned with a grant of service connection.  The statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Regardless, a May 2004 letter from the RO provided 
notice of the evidence necessary to substantiate the claim 
and of VA's and the veteran's responsibilities in claims 
development.  A December 2005 supplemental statement of the 
case (SSOC) provided the text of the revised criteria for 
rating disabilities of the spine, which became effective on 
September 23, 2002 and September 26, 2003.  The veteran has 
had full opportunity to participate in VA's 
adjudicatory/appeal process, and is not prejudiced by any 
notice deficiency that may have occurred earlier. 

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the veteran has been obtained 
(as per the June 2005 Board remand).  He was afforded VA 
orthopedic evaluations.  VA's duty to assist the veteran in 
the development of facts pertinent to his claim is met.  




II.  Factual Background

The veteran's service medical records show that in December 
1982 he was seen for acute lumbosacral strain.  

The veteran's claim seeking service connection for low back 
disability was received July 22, 1997.

On September 1997 VA examination, the veteran reported a long 
history of recurrent low back pain with stiffness and aching 
in the morning, aggravated by heavy lifting.  He was not 
taking medication for his back.  Physical examination 
revealed forward flexion to 85 degrees, extension to 30 
degrees, lateral flexion to 35 degrees bilaterally and 
rotation 30 degrees bilaterally.  X-rays shows minimal 
degenerative spondylosis involving the lower lumbar spine.  
The impression was degenerative joint disease of the 
lumbosacral spine.

On April 2003 VA examination, the veteran reported episodes 
of back pain every four months lasting two to three days, and 
that two to three times a week he had episodes of minor pain 
with activity such as bending forward and brushing his teeth.  
Physical examination revealed forward flexion 90 degrees, 
extension 25 degrees, lateral flexion 30 degrees, 
bilaterally, right lateral rotation 15 degrees with some 
increase in pain, and left lateral rotation 25 degrees.  
Straight leg raising was negative.  Reflexes, sensation and 
strength in the low back were within normal limits.  X-rays 
showed lumbar spondylosis with findings most marked at L4.  
The impression was lumbar strain with degenerative disc 
disease of the lumbar spine.

In his May 2003 notice of disagreement, the veteran stated he 
has back stiffness at night while sleeping and upon awakening 
in the morning.  He complained of constant mild pain.

On December 3, 2003 VA examination, the veteran reported 
shooting pain down his right leg and sometimes down the left 
leg.  He described the pain as 6 on a scale of 10, indicating 
that it occurred daily and was never completely relieved, 
even with medication.  Physical examination revealed he was 
able to walk on his heels and toes.  Straight leg raise was 
negative, per the veteran, straight leg raising made his low 
back and leg feel better.  Forward flexion was to 75 degrees, 
and to 85 degrees with pain.  Extension was 15 degrees.  
Right lateral flexion was 10 degrees.  Left lateral flexion 
was 20 degrees.  Right lateral rotation was 30 to 35 degrees 
with some discomfort.  Left lateral rotation was 10 degrees 
without pain and 20 degrees with pain.  The examiner opined 
that when the veteran's low back problem was aggravated or 
worsened he would have an additional 15 percent worsening of 
Deluca factors.  The assessment was lumbar strain with lumbar 
spondylosis.

A March 2004 MRI showed spondylotic degenerative disease at 
L3/4 and L4/5 primarily, resulting in mild to moderate 
central canal stenosis at L4/5.

On November 1, 2005 VA examination, the veteran reported his 
symptoms had become more centered in the lumbosacral area, 
and were accompanied by numbness, tingling, and pain 
intermittently to the lower extremities bilaterally.  He had 
received epidural injections on two occasions, which provided 
temporary relief.  Although he was referred to a chronic pain 
management clinic to control his symptoms, he still reported 
pain and numbness involving the entire right leg.  The 
symptom occurred even at rest at night when lying in the bed, 
and was relieved only by elevating the knees or changing 
position.  Physical examination revealed some straightening 
of lumbosacral curvature.  Flexion was to 30 degrees, limited 
by stiffness and some pain; extension was to 15 degrees, 
bilaterally; lateral flexion was 15 degrees bilaterally; and 
rotation was 20 degrees bilaterally.  Gait on level surface 
was stable.  The veteran could carry some weight on his heels 
and toes, with difficulty.  Knee jerks were +2 and equal 
bilaterally.  Ankle jerks were present +1 and equal 
bilaterally.  The impression was degenerative joint disease 
and degenerative disk disease of the lumbosacral spine 
associated with radiculitis to the lower extremities 
bilaterally and with chronic low back pain with mild weight 
bearing activity.  The examiner opined that the veteran had a 
loss of lumbosacral flexion (limited to 30 degrees), in 
addition to lower extremity radiculopathy (especially right), 
with intermittent flare ups 1 to 2 times weekly, with 
symptoms fluctuating fairly rapidly, dependent on changes in 
body position.  


III.  Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

As the claim for increase is an appeal from the initial 
rating assigned with a grant of service connection, the 
possibility of staged ratings must be considered.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The RO has assigned 
"staged" ratings in this case, and each "stage" is for 
consideration.

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
such rating. Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's service connected low back disability 
encompasses lumbosacral strain, arthritis (degenerative joint 
disease) and degenerative disc disease, and may be rated 
under the criteria for rating any of these entities.  The 
criteria for rating disabilities of the spine were revised, 
effective September 23, 2002 (specifically for disc disease), 
and again effective September 26, 2003.   From their 
effective dates, the veteran is entitled to a rating under 
the revised criteria.  Given that the disability is rated 10 
percent prior to December 3, 2003, 20 percent from that date, 
and 40 percent rating from November 1, 2005, the focus is 
those criteria that would afford an increased rating for each 
respective "stage".

[A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal flexion of the lumbar spine is 90 degrees, 
normal extension is 30 degrees, normal left and right lateral 
flexion is 30 degrees and normal left and right lateral 
rotation is 30 degrees. 38 C.F.R. § 4.71a. ]   

A rating in excess of 10 percent prior to December 3, 2003.

Criteria in effect prior to September 23, 2002

Under Code 5295 a 10 percent rating was warranted with 
characteristic pain on motion, a 20 percent rating was 
warranted with muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral in standing position 
and a 40 percent rating is warranted for severe strain, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Code, 5295.  

Under Code 5292 (for limitation of motion of the lumbar 
spine), slight limitation of motion warranted a 10 percent 
rating, moderate limitation of motion warranted a 20 percent 
rating, and severe limitation of lumbar motion warranted a 40 
percent rating.  38 C.F.R. § 4.71a, Code, 5292.

Under Code 5293 a 10 percent rating was warranted for mild 
intervertebral disc syndrome; 20 percent was warranted for 
moderate disc syndrome, with recurring attacks; 40 percent 
was warranted for severe disc syndrome, with recurring 
attacks and only intermittent relief; and a 60 percent rating 
was warranted for pronounced disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  38 
C.F.R. § 4.71a, Code, 5293.

As a 20 percent rating was assigned effective December 3, 
2003 (the date of a VA examination), the question here is 
whether competent evidence prior to that date shows 
disability warranting a 20 percent (or higher) rating under 
any of these diagnostic codes.  Regarding Codes 5292 and 
5295, prior to December 3, 2003 there was no evidence of 
moderate limitation of motion or muscle spasm on extreme 
forward bending or loss of lateral spine motion (see 
September 1997 and April 2003 VA examination reports).  
Regarding Code 5293, prior to December 3, 2003 there was no 
evidence of more than mild lumbosacral disc disease.  The 
April 2003 VA examination showed normal reflexes, sensation 
and strength.  The veteran reported episodes of back pain 
every four months, and episodes of minor pain with activity 
such as bending occurring 2 or 3 times a week.  

Criteria effective September 23, 2002 

Code 5293 was revised effective September 23, 2002.  The 
revised Code 5293 provided that intervertebral disc syndrome 
should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations, whichever 
method results in the higher rating.  

Note (1)following Code 5293 provided that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician and 
that "chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  Note (2) provides:  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using criteria for the 
most appropriate neurologic code or codes.

The veteran is not shown to have had any incapacitating 
episodes (bedrest on physician's orders) of lumbar disc 
disease prior to December 3, 2003, and no separately ratable 
neurological symptoms were identified on VA examinations.  
Consequently, the September 23, 2002 revisions to Code 5293 
do not provide a basis for increasing the rating for the low 
back disability prior to December 3, 2003.  

Criteria effective September 26, 2003

Effective September 26, 2003 revisions in the criteria for 
rating disabilities of the spine essentially provide that 
lumbosacral strain (Code 5237) is rated under the General 
Rating Formula for Diseases and Injuries of the Spine and 
disc disease (Code 5243) is rated either under the General 
Rating Formula or based on Incapacitating Episodes.

Under the General Rating Formula, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour, such as scoliosis, reversed lordosis or 
abnormal kyphosis.  A 40 percent rating is warranted when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less or there is favorable ankylosis of the entire 
thoracolumbar spine, a 50 percent rating is warranted when 
there is unfavorable ankylosis of the entire throacolumbar 
spine, and a 100 percent rating is warranted when there is 
unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, (effective September 26, 2003).

Under Code 5243, as it pertains to incapacitating episodes, 
the criteria are essentially identical to those in Code 5293 
(as in effect from September 23, 2002 to September 26, 2003).

Given that prior to December 3, 2003 there was no evidence 
that forward flexion of the thoracolumbar spine was 60 
degrees or less (on the April 2003 examination it was 90 
degrees), or that combined range of motion was 120 degrees or 
less (on April 2003 examination it exceeded 200 degrees), or 
that there was spasm or guarding resulting in abnormal gait 
or spinal contour (none was reported on examination), and 
since the Code 5243 incapacitating episodes criteria are 
essentially unchanged from the prior Code 5293 criteria, a 
rating in excess of 10 percent prior to December 3, 2003 
under the September 26, 2003 criteria revision is not 
warranted.  

A rating in excess of 20 percent from December 3, 2003 to 
November 1, 2005

Criteria in effect prior to September 23, 2002

Prior to September 23, 2002 a 40 percent rating was available 
for low back disability on the basis of severe disc disease 
with recurring attacks and intermittent relief (Code 5293); 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of joint space Code 5295); or for severe 
limitation of motion (Code 5292).  

The only medical evidence pertinent to the rating of the 
veteran's service connected low back disability for this 
period of time consists of the report of the December 3, 2003 
VA examination, and the report of a March 2004 MRI.  The 
December 3, 2003 VA examination shows the veteran had daily 
pain with movements which was moderately 6 out of 10 on the 
pain scale. It did not show severe limitation of motion, 
severe lumbosacral strain, or severe disc syndrome.  
Consequently, a rating in excess of 20 percent under the pre-
September 23, 2002 criteria is not warranted.

Criteria effective September 23, 2002 

As the evidence cited (i.e., December 3, 2003 examination 
report and March 2004 MRI) does not note episodes of bedrest 
prescribed by a physician, and does not identify any 
separately ratable neurological symptoms, a rating in excess 
of 20 percent under the September 23, 2002 revisions to Code 
5293 is not warranted.   

Criteria effective September 26, 2003

The next higher, 40 percent rating under these criteria would 
be warranted if forward flexion of the thoracolumbar spine 
was 30 degrees or less or if there was favorable ankylosis of 
the thoracolumbar spine.  Neither of these symptoms was 
reported.  (Flexion was to 75 degrees.)  And as the criteria 
for rating based on incapacitating episodes remained 
unchanged, a rating in excess of 20 percent is not warranted 
for this period of time under the September 26, 2003 rating 
criteria revisions.  

A rating in excess of 40 percent from November 1, 2005

Since the veteran's low back disability is already rated 40 
percent from November 1, 2005, the focus is on the criteria 
that would allow a rating in excess of 40 percent.

Criteria in effect prior to September 23, 2002.

Under the criteria in effect prior to September 23, 2002 a 
rating in excess of 40 percent for low back disability (i.e. 
60 percent) is warranted for pronounced intervertebral disc 
syndrome (Code 5293) or for vertebral fracture or ankylosis 
(Codes 5285, 5286, 5289).  Since neither ankylosis nor 
vertebral fracture is shown, ratings under Codes 5285, 5286 
and 5289 are not warranted.  As for Code 5293, medical 
evidence from November 1, 2005 does not reflect pronounced 
intervertebral disc syndrome.  Significantly, on November 1, 
2005 VA examination (which constitutes the primary objective 
evidence as to the severity of the disability during this 
stage), knee and ankle jerks were present, not absent, and 
while there was some stiffness and pain in the lumbosacral 
spine, spasm was not noted.  Pronounced disc disease is not 
shown, and a 60 percent rating under Code 5293 is not 
warranted from November 1, 2005.


Criteria effective September 23, 2002.

Since there is no objective evidence of incapacitating 
episodes (and none are alleged), a rating on this basis is 
not warranted.  The record also does not show that the 
veteran has neurological symptoms of disc disease that may be 
separately rated at a compensable level (and combined with 
the rating for neurological impairment).  The report of the 
November 1, 2005 VA examination report did not note spasm, 
any associated bowel or bladder disturbance, or any findings 
reflective of mild incomplete paralysis of a peripheral 
nerve.  

Criteria effective September 26, 2003

Since there is no objective evidence of incapacitating 
episodes (and none are alleged), a rating under Code 5243 on 
this basis is not warranted.  Also, as ankylosis has not 
shown, a rating in excess of 40 percent under the General 
Rating Formula is not warranted.  (See General Rating Formula 
criteria listed above).

In summary, reviewing all stages of the initial rating 
assigned for the veteran's service connected low back 
disability (which encompasses arthritis, disc disease, and 
strain), the Board finds that no stage warrants a rating in 
excess of the rating currently assigned, under any applicable 
criteria.

The Board has also considered whether the facts presented 
raise a question of entitlement to extraschedular 
consideration under 38 C.F.R. § 3.321.  Inasmuch as it is 
neither shown nor alleged that the low back disability has 
required frequent hospitalization, caused marked interference 
with employment (the record, i.e., the report of the November 
1, 2005 VA examination, shows the veteran is employed, 
avoiding heavy lifting and strenuous duties), or involves any 
other factors of similar gravity, referral for extraschedular 
consideration is not indicated.  





ORDER

A rating in excess of 10 percent for the veteran's service 
connected low back disability prior to December 3, 2003 is 
denied.

A rating in excess of 20 percent for the low back disability 
from December 3, 2003 to November 1, 2005 is denied.

A rating in excess of 40 percent for the low back disability 
from November 1, 2005 is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


